DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 04/08/2021.
Claims 30-41 have been added.
Claims 15-29 have been canceled.
Claims 1-14 and 30-41 are currently pending, and claims 1-14 have been examined.

Restriction

Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30-41 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.











Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 04/08/2021 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,796,340 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant invention as well as the ‘340 patent are directed towards display device mounted atop a mobile platform.  However, the limitations of the instant invention describe wherein the viewing screen is reversible, having a daytime surface to display a non-transitory passive image and a nighttime surface to display an image projected by imaging projector subsystem.  The ‘340 patent is silent with regard to this limitation.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ‘340 patent with the viewing screen is reversible, having a daytime surface to display a non-transitory passive image and a nighttime surface to display an image projected by imaging projector subsystem of the instant invention because, “Communication of information to the public is a major industry. One of the major means of such communications is by publicly visible signs, including advertising signs. Signs have been in use for centuries, and have performed a valuable service of informing consumers about choices that are available to them. But advances in technology have made traditional signs seem somewhat out of date.” (DUKACH: paragraph 0009). Moreover, each of the elements claimed are all shown by the reference documents of record but not combined as claimed. However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable. Therefore, when combined, the elements perform the same function as they did separately. (KSRv. Teleflex, 127 S. Ct. 1727 (2007)). Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions. Consequently, those in the art could have pursued known solutions with reasonable expectation of success. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

WALTERS, KENNETH. (GB 2402254 A). WALTERS, KENNETH generally discloses a method/system that by and large reads on and is related to the instant invention.  “A parking display unit within a vehicle and visible from outside is credited with the appropriate tariff and period required by the user contacting an automated call centre by telephone (mobile or otherwise). The display has a screen to show that parking has been paid for and may have a signal emitting device to speed checking by parking wardens. The system allows the user to extend the period of parking remotely. The unit may have a built in GPS feature so that the call centre will know the location of the vehicle and be able to charge the appropriate parking rate.”

GONZALEZ et al. (WO 2008/135617 A1). GONZALEZ et al. generally discloses a method/system that by and large reads on and is related to the instant invention.  “The present invention enables automatic recognition of a vehicle registration plate by means of software especially developed for the invention, records the date and time of recognition, and stores the information referring to the location thereof by means of a global positioning system (GPS, Galileo or similar). In parallel, the device gives access by means of wireless connection based on the public infrastructure (GPRS, UMTS, etc.) to information on the road where the vehicle is located (street/number) and to corporate servers where information is given on the same. Finally, the device can be connected to a small printing unit with a view to issuing printed copies of in-situ fines, including the image of the vehicle (giving proof of the infringement), registration number recognised, date and time, type of infringement, and amount, among other possibilities. ”




TARAMA MITSUO. (JP 2018/072077 A).  TARAMA MITSUO generally discloses a method/system that by and large reads on and is related to the instant invention.  “To convert a huge amount of GPS location information on a signal machine into data for use as location information during automatic driving. Disclosed is an automatic driving system of a next generation vehicle which is formed by combining GPS information obtained using a satellite and a signal machine on the ground. The signal machine of the vehicle is located on a sidewalk. When a vehicle signal is turned on red, a GPS function phone with a mobile phone Selfie stick is covered with gauze, location information is shuttered in a state touching a green light spherical, and the signal is displayed in a space, thereby capable of being distinguished from a crossing signal and light around buildings or the like and obtaining perfect automatic operation location information.”
Jinabin Liu et al. iParking: An Intelligent Indoor Location-Based Smartphone Parking Service. (31 October 2012). Retrieved online 08/26/2020.
https://www.ncbi.nlm.nih.gov/pmc/3rticles/PiVjC3522932/
Jinabin Liu et al. generally discloses a method/system that by and large reads on and is related to the instant invention.  “Indoor positioning technologies have been widely studied with a number of solutions being proposed, yet substantial applications and services are still fairly primitive. Taking advantage of the emerging concept of the connected car, the popularity of smartphones and mobile Internet, and precise indoor locations, this study presents the development of a novel intelligent parking service called iParking. With the iParking service, multiple parties such as users, parking facilities and service providers are connected through Internet in a distributed architecture. The client software is a light-weight application running on a smartphone, and it works essentially based on a precise indoor positioning solution, which fuses Wireless Local Area Network (WLAN) signals and the measurements of the built-in sensors of the smartphones. The positioning accuracy, availability and reliability of the proposed positioning solution are adequate for facilitating the novel parking service. An iParking prototype has been developed and demonstrated in a real parking environment at a shopping mall. The demonstration showed how the iParking service could improve the parking experience and increase the efficiency of parking facilities. The iParking is a novel service in terms of cost- and energy-efficient solution.”
Ted Morris et al. A COMPREHENSIVE SYSTEM FOR ASSESSING TRUCK PARKING AVAILABILITY FINAL REPORT. (JANUARY 2017). Retrieved online 08/26/2020.
https://www.dot.state.mn.us/ofrw/PDF/assessing-truck-parking.pdf
Ted Morris et al. generally discloses a method/system that by and large reads on and is related to the instant invention.  “Truck parking can become a major safety concern when the driver lacks timely information on where there is available parking. The driver must then decide between either continuing to drive fatigued to search for available parking or to park illegally, for example, on highway shoulders and ramps. Either situation poses a serious safety concern. Under such circumstances when law enforcement officers encounter trucks parked illegally under this scenario, they may feel obligated to wake up the drivers to move their vehicles, thus forcing them to continue driving (perhaps beyond the legal HOS limit) to again search for legal parking. There is also a loss of productivity and increased fuel emissions as a result of the additional time drivers spend finding available parking.”
Mateusz Jozef Kulesza. E-Park: Automated-Ticketing Parking Meter System. (April 02, 2015). Retrieved online 08/26/2020.  
https://dash.harvard.edu/bitstream/handle/1/17417570/KULESZA-SENIORTHESIS-2015.pdf?sequence=1&isAllowed=y
Mateusz Jozef Kulesza generally discloses a method/system that by and large reads on and is related to the instant invention.  “E-Park is an electronic parking meter system which enables real-time ticketing of illegally parked vehicles. The system is a drop-in replacement for existing curb-side parking meters. It consists of low power front-end parking meter hardware and a back-end server that handles the information database management. Wireless network communication enables the parking meter to accept electronic payment, enforce parking regulation, and ticket parking violators by capturing an image of the vehicle license plate. The image is sent to the central server where the license plate number is automatically extracted from the image using an Automated License Plate Recognition (ALPR) algorithm. The meter includes a visual feedback system which tells the driver how to optimally position the vehicle relative to the parking meter. This is done in order to ensure that any images captured by the camera contain a good view of the vehicle license plate. The system relies on solar rechargeable battery.”
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).





Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)